Citation Nr: 1100489	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-39 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2010 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his October 2010 hearing, the Veteran testified that his 
hearing had gotten worse since his most recent VA examination.  
It was noted at the hearing that that examination was in 2008.  
In fact, the record reveals that an additional examination took 
place in January 2010.  He testified that over the last year and 
a half he needed people to repeat themselves more than in the 
past and that it seemed to him that his hearing loss was 
continuing to worsen.  Hearing aids were not helpful because 
while sounds were amplified words were still indistinct.  

The Board also notes that the January 2010 report of examination 
contains pen alterations, which may be corrections.  In any 
event, under these circumstances, the Board finds that a new 
examination is warranted in order to determine the current 
severity of the Veteran's bilateral hearing loss.  See VAOGCPREC 
11-95 (where a claimant asserts to the Board that there has been 
a further increase in the severity of his disability subsequent 
to the RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination).  

It is noted that at the hearing he reported no ongoing 
treatment, and no treatment from other than the VA.  
Appellant is notified that if he has had any recent 
treatment for hearing loss, he should so inform the VA and 
provide sufficient information that those records be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
severity of his current hearing loss.  The 
claims folder must be made available to, and 
reviewed by, the examiner and he or she 
should specifically state in the report that 
the claims folder was reviewed.  All 
appropriate tests and studies should be 
performed and all clinical findings should be 
reported in detail.  The examiner should also 
identify all functional impairments resulting 
from the Veteran's hearing loss disability.  
All opinions and conclusions expressed by the 
examiner should be supported by a complete 
rationale in the report. 

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



